UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            -against-                                             ORDER

JOHN F. GARGAN,                                               18 Cr. 723 (PGG)

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of the Defendant, presently scheduled

for December 23, 2019, will now take place on December 16, 2019 at 3:00 p.m. Any

submissions on behalf of the Defendant are due on December 9, 2019, and any submission by

the Government is due on December 12, 2019 by 12:00 p.m.

Dated: New York, New York
       December 2, 2019
                                          SO ORDERED.



                                          .4L.Pe
                                          United States District Judge
